UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) This current report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Grupo Televisa, S.A.B. (File No. 333-164595), filed on January 29, 2010. TELEVISA AND NII HOLDINGS MUTUALLY AGREE TO TERMINATE INVESTMENT AGREEMENT RESTON, Va and Mexico City, Mexico. –October 18, 2010 – NII Holdings, Inc. [NASDAQ: NIHD]and Grupo Televisa, S.A.B. [“Televisa”, BMV:TLEVISA CPO; NYSE: TV]today announced that they have mutually agreed to terminate the previously announced Investment and Securities Subscription Agreement dated as of February 15, 2010, pursuant to whichGrupo Televisa would have acquired an equity stake in Nextel Mexico. About NII Holdings, Inc. NII Holdings, Inc., a publicly held company based in Reston, Va., is a leading provider of mobile communications for business customers in Latin America. NII Holdings, Inc. has operations in Mexico, Brazil, Argentina, Peru and Chile offering a fully integrated wireless communications tool with digital cellular voice services, data services, wireless Internet access and Nextel Direct Connect® and International Direct ConnectSM, a digital two-way radio feature. NII Holdings, Inc., a Fortune 500 company, trades on the NASDAQ market under the symbol NIHD and is a member of the NASDAQ 100 Index. Visit the Company's website at http://www.nii.com. Nextel, the Nextel logo, and Nextel Direct Connect are trademarks and/or service marks of Nextel Communications, Inc. About Televisa S.A.B Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world based on its market capitalization and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal internet portal, and gaming. Grupo Televisa also owns an unconsolidated equity stake in La Sexta, a free-to-air television venture in Spain. Televisa S.A.B. Av. Vasco de Quiroga 2000 Col. Santa Fe CP. 01210 http://www.televisa.com Investor Relations: Carlos Madrazo María José Cevallos (5255) 5261-2445 ir@televisa.com.mx http://www.televisair.com Media Relations: Manuel Compeán (5255) 5728 3815 mcompean@televisa.com.mx NII Holdings Inc. 1875 Explorer Street, Suite 1000 Reston, VA.20190 (703) 390-5100 http://www.nii.com Investor Relations: Tim Perrott (703) 390-5113 tim.perrott@nii.com Media Relations: Claudia E. Restrepo (786) 251-7020 claudia.restrepo@nii.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:October 18, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
